Citation Nr: 1751544	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for acne with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Board issued a decision in this appeal denying the benefit sought.  The Veteran appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (Court), a court organized under Article I of the U.S. Constitution.  In a memorandum decision, a single judge of the Court vacated the Board's December 2014 decision, and remanded the case back to the Board.

The Board notes that in October 2016, the Veteran submitted a notice of disagreement with respect to a September 2015 rating decision which denied service connection for sleep apnea, irritable bowel syndrome and anal fistula.  In July 2017 he also submitted a notice of disagreement as to a July 2016 rating decision which denied service connection for left hip and left ankle disorders, and with an August 2016 rating action which granted service connection for right leg shin splints but which assigned a noncompensable evaluation for that disorder.

The record shows that a statement of the case has not been issued yet with respect to the above issues.  The record also shows, however, that the Regional Office is actively working on issuing a responsive statement of the case.  Given that the RO is aware of the notices of disagreements and is actively processing them, and as this matter is only before the Board because the Court sent it back recently, the Board will not further address the above matters at this time.  Compare Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board lastly notes that the Veteran, in July 2017, asserted that his claim for shin splints also encompassed his left leg.  This matter is referred to the RO for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand is necessary to provide current examination findings for the Veteran's acne with residual scars, including clarification of the characteristics of the scars.

By way of background, the Veteran was examined by VA in July 2010, at which time the examiner noted that the Veteran had "multiple (too numerous to count) facial scars, depressed, approx. measured 0.6 x 0.3 cm all from acne."  The Court, in its May 2017 memorandum decision, seized on the 0.6 centimeter finding to suggest that this represented the collective width of the scars.  The Court's basis for this assumption is questionable, and the Board points out that factual findings are the province of the Board, and not the Court.

In order to clarify the actual measurements of the scars, the Board finds that another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The Veteran's electronic claims file should be made accessible to the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examination report must include detailed descriptions of the scar(s) to include but not limited to the following: 

a) Specifically describe the anatomical region affected for each identified scar(s).

b) Provide a measurement of the scar(s), (specifically indicate the width of each scar) as well as the area of the scar(s), in terms of square inches or square centimeters.  

c) The examiner should report whether the scar(s) is deep (not associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar(s) result in other limitation of function of an affected body part. 

A full and complete rationale for all opinions expressed must be provided.

2.  The AOJ must ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


